Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-9 and 11-21 are pending, claim 10 is cancelled, and claims 1-3, 6, 9, and 11-17 are amended. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9, 11-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ozawa (JP2009131407A).
With respect to claim 1, Ozawa discloses an apparatus for generating water droplets (figures 1-6), comprising: a condensation rod (figure 4, #54) for condensing water vapor in air surrounding the condensation rod on the condensation rod:
an insulating bracket (the element which has 38,42, and 48).
a discharge electrode group comprising a first electrode (58) and a second electrode (44) cooperating with each other (via #68), wherein the first electrode and the second electrode are disposed laterally (figures 4 and 6, disclose the two electrodes 58 and 44, positioned on lateral sides of #54) and the first electrode and the second electrode are respectively disposed on both sides of the condensation rod (figures 4 and 6); and
a power supply (supplying the noted high voltage applied between 44 and 58, paragraph 0028) for applying a voltage to the discharge electrode group (paragraph 0028), so as to generate a corona between the first electrode and the second electrode (paragraph 0028);
wherein the discharge electrode group applies the corona to the condensation rod (paragraph 0028), so that condensed water on the condensation rod is excited by the corona to form atomized water droplets (paragraph 0029),
wherein the first electrode and the second electrode each comprise a discharge tip (electrode 58, has two noted ends/tips on that is adjacent 62 and another that is adjacent 56, where electrode 44 has the noted tip adjacent 54), and the discharge tip of the first electrode and the discharge tip of the second electrode (being the tip of 58 that is along the length of 54 and the tip of 44 that is along 54) are disposed on both sides of the condensation rode (as electrode 58 is on the left side has a tip/end which is to the let of 54 and the noted electrode 44 is entirely on the right side; the examiner notes there are two tips to 58; furthermore, the condensation rode along its length can be understood as having two sides (left right) along its length, the first side being the first half and second side being the second half, thus the noted two electrode tips being the ends of the electrodes (and not the base tip of the discharge electrode such as that of 58, are then on both “sides”). 
With respect to claim 2, Ozawa discloses a cooler (figure 4, #50) being in contact with the contestation rod (figure 4, as the noted Peltier element 50 cools the conductor 54);
 the first electrode and the second electrode respectively each comprises a connection locking piece (62 and 46), and the connection locking pieces and the discharge tips are completely isolated from the cooler by the insulating bracket (the element which has 38,42, and 48).
With respect to claim 3, Ozawa discloses the discharge tip is a discharge needle having a tapered tip (figure 6, tip of #44), the insulating bracket is provided with a slot for inserting the connection locking piece (figure 6, hole at #40, where #46 is inserted), the slot is insulated from the cooler (via the structure under 48), one end of the discharge needle extends into the slot to be electrically connected to the connection locking piece (end of 44 extending into the slot as it is connected to 46), and the other end of the discharge needle extends beyond a surface of the insulating bracket and the tapered tip of the discharge needle applies the corona to the condensation rod (being the noted tapered tip of the rod 44, and the effect of the discharge electrode to that of the conductor, the noted discharge being a corona discharge). 
With respect to claim 6, Ozawa discloses  the discharge tip is a discharge needle having a tapered tip (figure 6, #44), the connection locking piece is installed on one side of the insulating bracket away from the cooler (figure 6, #46 at the side where #40 is). and an end of the connection locking piece wraps the discharge needle and the tapered tip of the discharge needle applies the corona to the condensation rod (being the noted tapered tip of the rod 44, and the effect of the discharge electrode to that of the conductor, the noted discharge being a corona discharge).
With respect to claim 7, Ozawa discloses the discharge tip is a discharge strip having a tapered end (figure 6, #44s tip), and the discharge strip is integrally formed with the connection locking piece (figure 6, #44 being formed with #46), and the tapered tip of the discharge needle applies the corona to the condensation rod (being the noted tapered tip of the rod 44, and the effect of the discharge electrode to that of the conductor, the noted discharge being a corona discharge).
With respect to claim 8, Ozawa discloses the condensation rod has a condensing surface for aggregating condensed water (paragraphs 0027-0029, surface of 54), the condensing surface has a horizontal discharge gap with both the first electrode and the second, and the discharge gap is 0.3 to 5 mm.
With respect to claims 9, 11-12, and 15-17 Ozawa discloses the apparatus further comprises the insulating bracket, the discharge electrode group and the cooler are respectively installed on upper and lower sides of the insulating bracket (figure 6, discloses the electrodes on one side of the bracket and the cooling device on the other), the insulating bracket is provided with a fitting bore for the condensation rod (figure 3, the noted bore between 50 and 56, between two side walls of the noted insulating bracket), and the condensation rod is extended from a side of the insulating bracket on which the cooling device is installed to a side of the insulating bracket on which the discharge electrode group is installed (seen in figure 6). With respect to claim 9, discloses a cooling device (figure 4, #50).

With respect to claims 18-20, Ozawa discloses the insulating bracket is provided with a water collecting projection (figure 6, #56) surrounding the condensation rod (figure 6, #54), the water collecting projection forms a recess (the noted recesses about #54 formed by #56) surrounding a bottom of the condensation rod (the bottom portion of #54), and the water collecting projection is between the condensation rod and the discharge electrode group (figure 6, being between #54 and 44 and the end of 58)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa.
With respect to claim 8, Ozawa discloses the condensation rod has a condensing surface for aggregating condensed water (paragraphs 0027-0029, surface of 54), the condensing surface has a horizontal discharge gap with both the first electrode and the second (figure 6, gap between 54 and that of 44 and 58), but fails to disclose the discharge gap is 0.3 to 5 mm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gap shown of Ozawa bet between .3 and .5mm, since it has been held that where the general conditions of a claim are disclose din the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). Paragraph 0028 of Ozawa discloses the gap is narrow and between the two electors allowing for the desired corona discharge to occur, and such a gap also allows for the desired electric field density to be used to create the desired droplets (i.e. by having .3-.5 mm gap in Ozawa the desired electric field density would be utilized). 
Allowable Subject Matter
Claims 4-5, 13-14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claim 4, as it further modifies claims 3, 2, and 1 from which it depends was not found in the prior art.
Response to Arguments/Amendments
	The Amendment filed (04/26/2022) has been entered. Currently claims 1-9 and 11-21 are pending, claim 10 is cancelled, and claims 1-3, 6, 9, and 11-17 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (02/03/2022). Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. Applicant argues that Ozawa fails to disclose the discharge tip of the first electrode and the second electrode are disposed on both sides of the condensation rode. Examiner respectfully disagrees, note the two interpretations in the above rejection, as the discharge tip is understood as a tip/end of the discharge electrode noting that the electrode 58, has then two tips. Applicant argues that counter electrode does not have any discharge tip, it is unclear how that is so, being an electrode, and having two tips(ends). Not further, the condensation has an understood right and left side there to, as the noted electrode 44 has a tip on one side and that of 58 has two tips, one on the side opposite that of 44 noted adjacent 56. Further the sides could be understood from that of a side of 54 that is opposite that of 62 and another that is adjacent 50, and thus 44 is on the upside and 60 is on the downside. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752